Citation Nr: 0313067	
Decision Date: 06/17/03    Archive Date: 06/24/03

DOCKET NO.  00-16 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an effective date earlier than March 22, 1999, 
for a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from June 1978 to October 
1978.  

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2000 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada.  

The case was remanded in October 2002 to provide the veteran 
an opportunity to testify at a hearing before a Veterans Law 
Judge (VLJ) of the Board.  His hearing was held in February 
2003 at the RO in Las Vegas, Nevada, and the VLJ signing this 
decision conducted that hearing.


FINDINGS OF FACT

1.  The veteran's only service-connected disability is 
paranoid schizophrenia; it initially was rated as 10 percent 
disabling effective from October 15, 1997, the date of 
receipt of his reopened claim for service connection; the 
rating subsequently was increased to 70 percent as of March 
22, 1999, the date of receipt of his notice of disagreement 
(NOD), when he stated that his schizophrenia prevented him 
from maintaining employment.

2.  It was not factually ascertainable that a TDIU was 
warranted prior to May 1999, when the veteran underwent a VA 
psychiatric examination; he later filed a formal claim for a 
TDIU in July 1999.


CONCLUSION OF LAW

The criteria have not been met for an effective date earlier 
than March 22, 1999, for a TDIU.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.400, 4.16 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

During the pendency of this claim the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  In addition, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The Board 
will assume for the purpose of this decision that the 
liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the issue on appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  See 
also Dudnick v. Brown, 10 Vet. App. 79, 80 (1997).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim-but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. 
§ 5103(a).  See, too, Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).

The veteran was formally advised of the requirements of the 
VCAA in an undated letter, which informed him of the 
requirements for obtaining the benefit he seeks and the type 
of evidence that is needed to receive this benefit.  In the 
June 2000 statement of the case (SOC) he was informed of the 
governing laws and regulations.  Since resolution of his 
claim for an earlier effective date ultimately turns on the 
question of whether he was entitled to a TDIU at a distant 
time in the past, as opposed to currently, there is no 
reasonable possibility that any further assistance would aid 
him in substantiating his claim because he has not identified 
any additional evidence-not already of record, 
that addresses his entitlement to a TDIU during the relevant 
time in question.  In other words, his claim for an earlier 
effective date for the TDIU is essentially based on his 
purported entitlement to a past-due benefit.  Certainly then, 
evidence obtained long after the fact, even if showing his 
present entitlement to this benefit, does nothing to address 
whether he also was entitled to it in past years-especially 
bearing in mind that he wants his TDIU retroactive to October 
1997, well before the VCAA was even contemplated.  See Smith 
v. Gober, 14 Vet. App. 227 (2000) and Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).  

Even aside from the information provided in the undated VCAA 
letter sent to him, the veteran received additional guidance 
during his February 2003 travel Board hearing concerning 
exactly what he needed to show to receive an earlier 
effective date for his TDIU.  The requirements were clearly 
explained at length.  And he was given opportunities, both 
during and after that hearing, to submit the type of evidence 
he needs.  Moreover, he received assurances that VA would 
assist him in obtaining any additional relevant evidence that 
he identified.  So he not only was apprised of what specific 
evidence he needed to submit, personally, but also of what 
specific evidence VA would obtain for him.  Further, he was 
given 60 days within which to submit additional evidence.  
However, no such evidence was received.  Therefore, both the 
preliminary notification and assistance requirements of the 
VCAA and the implementing regulations have been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Background

The veteran did not perfect appeals from rating actions in 
April 1979 and December 1982 denying his claim for service 
connection for a psychiatric disorder and he did not initiate 
appeals from later rating actions denying reopening of that 
claim.  

The veteran again applied to reopen the claim for service 
connection for a psychiatric disorder and that application 
was received on October 15, 1997.  In that application he 
stated that he had not had psychiatric disability prior to 
military service and had first been diagnosed as having 
schizophrenia during service.  He further stated that he was 
receiving VA psychiatric treatment and requested the RO to 
obtain those treatment records.  

A June 1998 rating action denied reopening of that claim and 
the veteran filed a notice of disagreement (NOD) in July 1998 
and an SOC was issued in September 1998.  The appeal was 
perfected when he filed VA Form 9 in September 1998.  

Then, after receipt of a duplicate copy of portion of a 
private physician's statement, from Dr. Lake dated in October 
1988; a statement from the veteran's mother; and the 
veteran's testimony before an RO Hearing Officer in February 
1999; a February 1999 rating action granted service 
connection for paranoid schizophrenia and assigned a 10 
percent disability evaluation, both effective October 15, 
1997 (date of receipt of the reopened claim).  

On March 22, 1999, the veteran's NOD to the assignment of the 
initial 10 percent rating was received in which, in part, he 
stated that his service-connected schizophrenia prevented him 
from maintaining gainful employment.  

Then, VAOPT records were received and he underwent a VA 
psychiatric examination for rating purposes in May 1999.  

Thereafter, a June 1999 rating action granted a 70 percent 
schedular rating for the only service-connected disability of 
paranoid schizophrenia, effective March 22, 1999.  

The veteran's formal claim for a TDIU rating, VA Form 21-
8940, was received in July 1999.  

A March 2000 rating action granted a TDIU rating effective 
March 22, 1999, and the veteran has perfected an appeal from 
this March 2000 rating action.  

At the September 2000 RO hearing and the February 2003 travel 
board hearing the veteran and his representative asserted 
that the proper effective date for his TDIU rating should be 
October 15, 1997, date of receipt of his reopened claim for 
service connection for a psychiatric disorder (page 2 of the 
RO hearing and 4 of the travel board hearing).  

Analysis

Generally, the effective date of an evaluation and award of 
compensation for an increased rating claim is the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2002).  An earlier effective date may be assigned 
when it is factually ascertainable that an increase in 
disability occurred and the claim for increase was received 
within 1 year from that date.  38 C.F.R. § 3.400(o)(2) 
(2002). 

A total rating for compensation may be assigned where the 
schedular rating is less than total when it is found that the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of a single service-connected 
disability ratable at 60 percent or more or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2002).  
Disabilities resulting from a common etiology or from a 
single accident are considered one disability.  Id.

It has been held that a claim for a total disability rating 
based upon individual unemployability is reasonably raised 
when a claimant whose schedular rating meets the minimum 
criteria under 38 C.F.R. § 4.16(a) requests entitlement to an 
increased rating and there is evidence of current service- 
connected unemployability in the claimant's claims file or in 
records under VA control.  Norris v. West, 12 Vet. App. 413, 
421 (1999).

In this case, the veteran's only service-connected disability 
is paranoid schizophrenia and has been rated 10 percent 
disabling since service connection was granted, by rating 
action of February 1999, effective October 15, 1997 (date of 
receipt of his reopened claim for service connection) and 
assigned a 70 percent disability rating, by rating action of 
June 1999, since March 22, 1999, date of receipt of his 
notice of disagreement (NOD) to the February 1999 assignment 
of the initial evaluation of 10 percent.  

In the March 1999 NOD the veteran stated that his service-
connected schizophrenia prevented him from maintaining 
employment.  Thus, the RO deemed this NOD to be a claim for a 
TDIU rating.  The October 1997 application was not deemed to 
be a claim for a TDIU rating because, not only was he not 
then service-connected for schizophrenia, no mention was made 
to his being unable to obtain or maintain substantially 
gainful employment within that October 1997 application to 
reopen.  

Thus, the date of claim is the date of receipt of the March 
22, 1999, NOD.  

While there were VA treatment records on file, it was not 
until the VA psychiatric rating examination in May 1999 that 
there was evidence that the veteran was unemployable due 
solely to his service-connected schizophrenia.  That 
examination noted his history of psychiatric treatment and 
indicated that he had not been able to hold a good job since 
service for more than six months, although at times he had 
not reported to work.  On mental status examination at that 
time he had auditory hallucinations, delusions, and paranoid 
ideations.  His Global Assessment of Functioning (GAF) score 
was 30.  

The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness."  See the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders 32 (4th ed. 1994) DSM-IV); 
see also Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF 
score of 21 to 30 indicates that the examinee's behavior is 
considerably influenced by delusions or hallucinations, has 
serious impairment in communication or judgment, or is unable 
to function in almost all areas of life.  This is in contrast 
to a VA treatment record of May 1997, which reflects that the 
veteran then had a GAF score of 70.  A GAF score of 61 to 70 
indicates that the examinee has some mild symptoms or some 
difficulty in social, occupational, or school functioning, 
but generally functions pretty well with some meaningful 
interpersonal relationships.  

Accordingly, the VA psychiatric examination in May 1999 is 
the date that entitlement to a TDIU rating was first shown.  

As noted in the July 2000 Informal Hearing Presentation, in 
Harper v. Brown, 10 Vet. App. 125, 126 -27 (1997) it was held 
that the general rule in establishing effective dates is the 
later of the date of increase, i.e., date of entitlement, or 
the date the claim is received.  The exception is when the 
date of increase, i.e., date of entitlement, precedes the 
claim, provided that the claim is received within one year 
thereof, in which case the effective date is the date of 
increase, i.e., date of entitlement.  

Because in this case the March 22, 1999, claim preceded the 
date of entitlement, which in this case is the VA psychiatric 
examination in May 1999, the proper effective date should be 
the later of the two.  To the extent that the RO has assigned 
the earlier of the two, i.e., the date of receipt of the 
claim on March 22, 1999, the veteran is not prejudiced.  
Accordingly, an effective date prior to March 22, 1999, for a 
TDIU rating is not warranted.  

Since the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  





ORDER

An effective date earlier than March 22, 1999, for a TDIU is 
denied.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

